Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tyrelle Deyon Jones appeals the district court’s orders denying his petition for writ of habeas corpus, pursuant to 28 U.S.C.A § 2241 (West 2006 & Supp.2011), and denying his motion to alter or amend judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jones v. United States, No. 1:11-cv-00372-JCC-IDD (E.D. Va. Apr. 14, 2011; May 18, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in *583the materials before the court and argument would not aid the decisional process.

AFFIRMED.